      Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

ALEXANDRIA H. QUINN,                        *
                                            *
       Plaintiff,                           *
                                            *
vs.                                         *       3:14-CV-1033-ALB-SMD
                                            *
CITY OF TUSKEGEE, ALABAMA,                  *
and LEVY KELLY;                             *
                                            *
       Defendants.                          *



______________________________________________________________________________

                    DEFENDANT CITY OF TUSKEGEE’S TRIAL BRIEF

______________________________________________________________________________

Trial Date: June 1, 2020

United States District Court for the Middle District of Alabama, Eastern Division
G.W. Andrews Federal Building and U.S. Courthouse
Opelika, Alabama


/s/ Rick A. Howard                                  /s/ Milton C. Davis
RICK A. HOWARD (ASB-9513-W79R)                      Milton C. Davis DAV035
APRIL W. MCKAY (ASB-5653-P76W)


OF COUNSEL:                                         OF COUNSEL:
HOLTSFORD GILLILAND                                 Milton Davis
HIGGINS HITSON & HOWARD, P. C.                      304 North Main Street
Post Office Box 4128                                Post Office Box 830509
Montgomery, Alabama 36103-4128                      Tuskegee, Alabama 36083
rhoward@hglawpc.com                                 Davismiltonc@bellsouth.net


                           Attorneys for Defendant City of Tuskegee




                                                1
     Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 2 of 12



               CONTROLLING AND MOST APPROPRIATE AUTHORITY:

Cases:

Almand v. DeKalb County, Georgia, 103 F.3d 1510 (11th Cir.), cert. denied, 522 U.S. 966, 118
S.Ct. 411, 139 L.Ed.2d 314 (1997)

Board of County Commissioners of Bryan County, Oklahoma v. Brown, 520 U.S. 397, 117 S.Ct.
1382, 137 L.Ed.2d 626 (1997)

Bowen v. Warden Baldwin State Prison, 826 F.3d 1312 (11th Cir.2016)

Doe v. City of Demopolis, 799 F. Supp. 2d 1300 (S.D. Ala. 2011), aff'd sub nom. Doe ex rel. Doe
v. City of Demopolis, 461 F. App'x 915 (11th Cir. 2012)

Monell v. Department of Social Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978)

Owens v. City of Fort Lauderdale, 174 F. Supp.2d 1298 (S.D. Fla. 2001)

Statutes:

42 U.S.C. ' 1983

                                        INTRODUCTION

         This civil action, brought pursuant to 42 U.S.C. §1983, arises from an alleged sexual

relationship between Defendant Levy Kelly, who was at the time employed as a police officer for

the City of Tuskegee, Alabama, and Plaintiff Alexandria Quinn, who at the time was a minor, and

a separate incident of alleged excessive force in the course of Plaintiff’s arrest by Kelly in October

2012. (Doc 75). The facts and events relevant to this suit occurred between the years of 2007 and

2012. (Doc 1; Doc 75). In 2014, after having reached the age of majority, Plaintiff Quinn filed this

suit against Kelly and the City of Tuskegee. (Doc 1). Plaintiff asserted that Kelly violated her rights

under the Fourth and Fourteenth Amendments, and also brought claims against Kelly under state

law. (Doc 75). Plaintiff also asserted §1983 claims against the City, and state law claims for

respondeat superior and negligent hiring, training, or supervision. This Court dismissed each of

Plaintiff’s state law claims against the City. (Doc 109). This Court also granted the Plaintiff’s

                                                  2
     Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 3 of 12



motion for summary judgment against Defendant Kelly. (Doc 135). The only claims remaining for

trial against the City are Plaintiff’s claims under §1983. (Doc 109). The City, in accordance with

this Court’s Order on Pretrial Hearing (Doc 119), submits the following as its Trial Brief.

                       LEGAL OVERVIEW AND ISSUES FOR TRIAL

       Plaintiff has asserted that the City of Tuskegee is liable pursuant to 42 U.S.C. ' 1983 based

on two separate theories: (1) the unlawful sexual relationship between Plaintiff as a minor and

Kelly, and (2) the arrest and use of force by Kelly in October 2012. (Doc 75). Based on the

evidence that will be presented at trial, the City should not be held liable under either theory.

       I.      If Kelly was not acting under color of law, the City cannot be held liable under '
               1983.

       As to the first alleged ground, if Levy Kelly was not acting under color of state law at the

time of his misdeeds, the City cannot be held liable for his actions. Almand v. DeKalb County,

Georgia, 103 F.3d 1510, 1513 (11th Cir.), cert. denied, 522 U.S. 966, 118 S.Ct. 411, 139 L.Ed.2d

314 (1997). The evidence at trial will establish that Kelly acted as a private citizen, not under color

of law. “A person acts under color of state law when he acts with authority possessed by virtue of

his employment with the state,” Griffin v. City of Opa–Locka, 261 F.3d 1295, 1303 (11th

Cir.2001), or when “the manner of his conduct ... makes clear that he was asserting the authority

granted him and not acting in the role of a private person.” Williams v. United States, 341 U.S. 97,

100, 71 S.Ct. 576, 578, 95 L.Ed. 774 (1951). “The dispositive issue is whether the official was

acting pursuant to the power he/she possessed by state authority or acting only as a private

individual.” Edwards v. Wallace Cmty. Coll., 49 F.3d 1517, 1523 (11th Cir.1995).

       The facts presented at trial will show that, even though Kelly was employed as a law

enforcement officer, he acted in a private capacity not dependent upon or enabled by that




                                                  3
     Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 4 of 12



employment. Moreover, Kelly specifically informed Plaintiff that if he “got caught” he would “go

to jail”. Therefore, the City cannot be held liable for a constitutional violation.

       II.      Plaintiff must show that the City was deliberately indifferent to her constitutional
                rights.

       It is undisputed that municipalities may not be held liable for constitutional deprivations

on the theory of respondeat superior, see Monell v. Department of Social Servs., 436 U.S. 658,

691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). “Deliberate indifference is not the same thing as

negligence or carelessness. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251

(1976). On the contrary, the Supreme Court has made clear that a state official acts

with deliberate indifference only when he disregards a risk of harm of which he is actually

aware. Farmer v. Brennan, 511 U.S. 825, 836, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (to

be deliberately indifferent a state ‘official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the inference ’)

(emphasis added). “Following this guidance, [the Eleventh Circuit has] stated that in order to

establish deliberate indifference, plaintiffs must be able to [establish] that the defendant (1) was

objectively aware of a risk of serious harm; (2) recklessly disregarded the risk of harm; and (3)

this conduct was more than merely negligent. McElligott v. Foley, 182 F.3d 1248, 1255 (11th

Cir.1999).”

       In cases where a plaintiff presents a § 1983 claim based on a hiring decision and inadequate

screening, the Supreme Court has stated that:

             Only where adequate scrutiny of an applicant's background would lead a
             reasonable policymaker to conclude that the plainly obvious consequence of the
             decision to hire the applicant would be the deprivation of a third party's federally
             protected right can the official's failure to adequately scrutinize the applicant's
             background constitute “deliberate indifference.”




                                                   4
     Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 5 of 12



Board of County Commissioners of Bryan County, Oklahoma v. Brown, 520 U.S. 397, 411, 117

S.Ct. 1382, 1392, 137 L.Ed.2d 626 (1997).

       To impose § 1983 liability based on a hiring decision, a plaintiff must demonstrate that the

municipal actor disregarded a known or obvious consequence of hiring the applicant. It is not

sufficient under this standard that a municipal actor's inadequate screening of an applicant's record

reflects an “indifference” to the applicant's background. Id. at 411, 117 S.Ct. at 1392. Rather, a

plaintiff must demonstrate that the municipal hiring decision reflects deliberate indifference to the

risk that a violation of a particular constitutional or statutory right will follow the decision. Id. A

showing of simple or even heightened negligence will not suffice. Id. at 407.

       Deliberate indifference will “ordinarily” only be found in the face of “[a] pattern

of similar constitutional violations.” Connick v. Thompson, 563 U.S. 51, 62, 131 S.Ct. 1350, 179

L.Ed.2d 417 (2011). Incidents that “are not similar to the violation at issue here… could not have

put [the defendant] on notice that specific training was necessary to avoid this constitutional

violation.” Connick, 563 U.S. at 63. The City should be entitled to judgment as a matter of law on

the failure-to-train or supervise claim because Plaintiff cannot prove a pattern of similar violations

that would “establish that the ‘policy of inaction’ [was] the functional equivalent of a decision by

the city itself to violate the Constitution.” Connick, 563 U.S. at 72. Furthermore,

“contemporaneous or subsequent conduct cannot establish a pattern of violations that would

provide notice to the cit[y] and the opportunity to conform to constitutional dictates.” Connick v.

Thompson, 563 U.S. 51, 63, n. 7, 131 S. Ct. 1350, 1360, 179 L. Ed. 2d 417 (2011).

               A. Deliberate Indifference to Sexual Misconduct

       The evidence will show that any alleged conversation with City of Tuskegee police

officers, which Plaintiff contends placed the City on notice of rape, occurred after the last sexual



                                                  5
     Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 6 of 12



interaction between Plaintiff and Levy Kelly. Any conversation between Plaintiff and City

employees which took place after the last rape occurred would not have prevented the previous

rapes nor could it have placed the City of Tuskegee “on notice” to take action in order to prevent

a future sexual assault or rape. In summary, any conversation by Plaintiff with City police officers

after the fact would not have changed the past and could not show that the City was “deliberately

indifferent” to any alleged constitutional violation.

       To hold the City liable for the actions of Levy Kelly, the Plaintiff must establish that the

City, through its final policymakers, “knew of, ignored, and tolerated the [constitutional

violation]”. Griffin, at 1308. A municipality has “a right to rely on the common sense of its police

officers to refrain from perpetrating sex crimes on young girls” unless the municipality has “notice

to the contrary.” Doe v. City of Demopolis, 799 F. Supp. 2d 1300, 1315 (S.D. Ala. 2011), aff'd sub

nom. Doe ex rel. Doe v. City of Demopolis, 461 F. App'x 915 (11th Cir. 2012); see also Williams

v. Enders, 2010 WL 989978, *4 (M.D.Ga. Mar. 16, 2010) (opining that if municipality was aware

of   history    of    officers   bartering    arrests   for sexual favors,   then    “the City may

display deliberate indifference if it relied on the common sense of the members of the Police

Department, rather than taking corrective measures”). Plaintiff apparently seeks to

establish deliberate indifference using this approach of “notice”, as she asserts that the Chief of

Police had actual knowledge that Officer Kelly was having sex with minor girls. However, in order

to be the “moving force” behind her constitutional violation, Plaintiff’s evidence of notice and

actual knowledge would have to be such that would have prevented her constitutional violation,

and would therefore necessarily have to be notice or knowledge of Kelly’s actions prior to her

victimization by Kelly.




                                                  6
     Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 7 of 12



       It is anticipated, however, that Plaintiff will introduce evidence at trial of conversations

allegedly providing “notice” of Kelly’s propensities, which occurred after his relationship with her

had ended. This evidence cannot, as a matter of common sense or a matter of law, establish

indifference that was a moving force behind her rape.

       Plaintiff alleges that she placed the City of Tuskegee on notice of potential rape through

her interactions with police officers or dispatchers on several occasions. These interactions with

the City officers consist of the following five separate incidents: (1) Plaintiff told officers about

the relationship at the time of the arrest/macing incident; (2) police officers met her at McDonald’s;

(3) Plaintiff went to Kelly’s residence; (4) an incident when Kelly had an injured leg and had his

motorcycle stolen; and (5) conversations with dispatchers in which she asked to leave a message

for Kelly. All of these specific incidents occurred after the last alleged rape, as the evidence

adduced at trial will show. Plaintiff will also attempt to utilize the testimony of a convicted felon,

Michael Clements. Clements will testify that he did not tell anyone that Kelly and Plaintiff were

involved in a sexual relationship. Further, Clements will testify that he did not possess probable

cause to even arrest Kelly based on rumors he heard. If Clements did not have a reasonable

probability that criminal activity had occurred or was ongoing, it is not reasonable that the

“information” he relayed to Chief Patrick remarkably then transformed into “actual notice” of

criminal activity by the City.

       As will be seen, each of the Plaintiff’s alleged conversations with police officers regarding

her relationship with Kelly, where Plaintiff contends she placed the City on notice to stop a

potential rape, occurred after the last rape. These incidents, as a matter of law, cannot be utilized

as competent evidence to show deliberate indifference to a constitutional violation that was the




                                                  7
     Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 8 of 12



“moving force” behind the violation, as the violations had already occurred and ended prior to the

alleged indifference.

                B. Deliberate Indifference to Excessive Force

        Plaintiff will also attempt to argue to the jury that the City is liable for Kelly’s alleged use

of excessive force during her arrest in October 2012. Until her arrest in 2012, Plaintiff did not file

any complaint against Kelly. Plaintiff will testify that Kelly never hit her before the use of

excessive force and Kelly’s actions came “without warning”. If Kelly’s acts occurred without prior

history and “without warning” to Plaintiff, it is impossible for the Plaintiff to show that the City

had “actual notice” that Kelly would use excessive force.

        Once Plaintiff did file a complaint, the City took it seriously and was in the process of

investigating the use of force complaint when Kelly was involved in an off-duty shooting which

led to the discovery of his relationship with Plaintiff and other underaged minors. There is no

indication that any previous complaints had ever been made against Kelly regarding an alleged use

of unlawful force.

        No evidence of an “unconstitutional” municipal policy regarding use of force will be

introduced at trial, or claimed. In limited circumstances, a municipality can be held liable for a

failure to train its police officers in lieu of establishing a per se unconstitutional municipal policy.

City of Canton v. Harris, 489 U.S. 378 (1989). However, plaintiffs seeking to prevail under this

theory must first prove a direct causal link between the municipal training policy and the

inadequacy likely to result in the violation of constitutional rights, so Athat the policy makers of

the city can reasonably be said to have been deliberately indifferent to the need.@ Riley v. Newton,

94 F.3d 632, 638 (11th Cir. 1996)(citing City of Canton v. Harris, 489 U.S. at 390).




                                                   8
     Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 9 of 12



       In other words, a municipality will only be held liable for an employee=s constitutional

violations where Athe municipality inadequately trains or supervises its employees, this failure to

train or supervise is a city policy, and that city policy causes the employees to violate a citizen=s

constitutional rights.@ Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998) (citing City of

Canton v. Harris, 489 U.S. 378, 389-91 (1989)). A municipality can be held liable on a failure-to-

train or failure-to-supervise theory only if those in supervisory positions fail to supervise

subordinates in such a manner as to demonstrate Adeliberate indifference@ to the constitutional

rights of citizens. City of Canton, 489 U.S. at 388 (1989).

       A plaintiff can show that a municipality was deliberately indifferent to the need for

increased supervision by demonstrating (1) a Apattern of constitutional violations. . . such that the

municipality knows or should know that corrective measures are needed,@ Young v. City of

Augusta, 59 F.3d 1160, 1172 (11th Cir. 1995), or (2) that the Aviolation of federal rights. . . [was a]

highly predictable consequence of a failure to equip law enforcement officers with specific tools

to handle recurring situations.@ Bd. of Cty. Comm=rs v. Brown, 520 U.S. 397, 409 (1997). It is

“only a heightened degree of culpability that will satisfy the subjective knowledge component of

the deliberate indifference standard, a requirement that ‘is far more onerous than normal tort-based

standards of conduct sounding in negligence.’” Bowen v. Warden Baldwin State Prison, 826 F.3d

1312, 1321 (11th Cir.2016). Plaintiff will not introduce evidence at trial that will satisfy her burden

of proof under either available theory.

       To put a municipality on notice that more or different supervision or training is required,

past incidents must show a pattern of Awidespread prior abuse.@ Wright v. Sheppard, 919 F.2d

665, 674 (11th Cir. 1990). While there is no bright line regarding the number of similar violations

that must occur before a municipality will be deemed to be on notice, Ait is the rare instance that



                                                  9
    Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 10 of 12



only one previous incident will be sufficient to place a municipality on notice of >widespread abuse=

constituting deliberate indifference.@ Owens v. City of Fort Lauderdale, 174 F. Supp.2d 1298,

1312 (S.D. Fla. 2001).

       Here, Plaintiff will allege that the City had notice that Kelly would use his power as a police

officer to hurt her, but did nothing to stop it. However, the evidence that will be presented at trial

will not support this argument. The evidence will show that there was no notice provided to the

City prior to the macing incident that Kelly would use excessive force against the Plaintiff in the

course of an arrest. The “single incident” exception, such as that found in Brown v. Bryan Cnty.,

219 F.3d 450 (5th Cir. 2000), is a narrow one, and one that will not be supported by the facts

presented at the trial of this case. See Burge v. St. Tammany Par., 336 F.3d 363, 373 (5th Cir.

2003). On those facts, the City cannot be held liable under §1983.

                                          CONCLUSION

       The testimony and evidence that will be presented at the trial of this case will not sustain a

verdict against the City of Tuskegee under any available §1983 theory of liability. Defendant will

file a motion at the conclusion of Plaintiff’s case, and at the close of all evidence, that will show

that Plaintiff’s claims should be dismissed without the issue being submitted to the jury. Plaintiff

is unable to meet her high burden of proof requiring a showing of deliberate indifference to a

constitutional violation.

       Respectfully submitted on this the 26th day of May, 2020.



                                               /s/ Rick S. Howard
                                               RICK A. HOWARD (ASB-9513-W79R)
                                               APRIL W. MCKAY (ASB-5653-P76W)
                                               Attorneys for Defendant City of Tuskegee




                                                 10
    Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 11 of 12



OF COUNSEL:

HOLTSFORD GILLILAND
HIGGINS HITSON & HOWARD, P. C.
Post Office Box 4128
Montgomery, Alabama 36103-4128
(334) 215-8585


                                             /s/ Milton C. Davis
                                             Milton C. Davis DAV035
OF COUNSEL:

Milton Davis
304 North Main Street
P.O. Box 830509
Tuskegee, Alabama 36083
Davismiltonc@bellsouth.net
                                 CERTIFICATE OF SERVICE

       I hereby certify that an exact copy of the foregoing instrument has been served (a)
through the Court’s e-filing system; (b) by placing a copy of same in the United States Mail,
postage prepaid and properly addressed; and/or (c) by personal/firm e-mail to


Barbara H. Agricola
Algert S. Agricola, Jr.
Agricola Law, LLC
127 South 8th Street
Opelika, Alabama 36804

Levy Kelly
160 Stone Park Blvd, Apt. 2409
Pike Road, Alabama 36063

                                                    /s/ Rick A. Howard
                                                    OF COUNSEL




                                               11
Case 3:14-cv-01033-ALB-SMD Document 152 Filed 05/26/20 Page 12 of 12




                                 12
